02-12-327-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00327-CV
 
 



In re Eric Randall Hinkle


 


RELATOR



 
 
------------
 
ORIGINAL PROCEEDING
------------
MEMORANDUM
OPINION[1]
                                                       ------------
The
court has considered relator’s petition for writ of mandamus and is of the
opinion that the petition should be dismissed for want of jurisdiction.  See
Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991)
(holding that the court of criminal appeals is the “only court with
jurisdiction in final post-conviction felony proceedings”); In re McAfee,
53 S.W.3d 715, 717 (Tex. App.—Houston [1st Dist.] 2001, no pet.) (“[W]hile the
courts of appeals have mandamus jurisdiction in criminal matters, only the
Texas Court of Criminal Appeals has jurisdiction in final post-conviction
felony proceedings.”).  Accordingly, relator’s petition is dismissed for want
of jurisdiction.
 
 
PER CURIAM
 
PANEL: 
LIVINGSTON, C.J.; DAUPHINOT and WALKER, JJ.
 
DELIVERED: 
August 13, 2012




[1]See
Tex. R. App. P. 47.4, 52.8(d).